            Case 1:19-cv-00955-LG-RHW Document 78 Filed 05/14/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF MISSISSIPPI


ST ENGINEERING HALTER MARINE &                          CIVIL ACTION NO. 1:19-cv-00955
OFFSHORE, INC.,
                                                        JUDGE GUIROLA, JR.
Plaintiff
                                                        MAG. JUDGE WALKER
                          v.
                                                        Pursuant to Rule 9(h)
M/V RALPH E BOUCHARD, her engines, tackle,
appurtenances, and apparel, in rem;


Defendant


                         WARRANT FOR ARREST IN REM, L.A.R. C2(a)

    TO THE UNITED STATES MARSHAL
    FOR THE UNITED STATES DISTRICT COURT
    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

           The Complaint in Intervention the above-styled in rem proceeding was filed by Belle
    Chasse Marine Transportation, LLC in the Southern Division of this Court on April 22, 2020.

            In accordance with FRCP Supplemental Rule C and L.A.R. C2(a), you are directed both to
    arrest the defendant vessel, the M/V RALPH E. BOUCHARD, her tackle, apparel, furniture,
    engines and appurtenances, should you find her within this district, and to detain her in your
    custody pending further order of the court.

           You must also give notice of the arrest to all persons upon whom notice is required by
    FRCP Supplemental Rule C(4), L.A.R. C(4), as designated below by the plaintiff and the practices
    of your office.

            Bouchard Transportation Company, Inc.
            Through its Attorney of Record
            James G. Wyly, III
            Drury Sumner Holland
            PHELPS DUNBAR, LLC
            2602 13th Street, Suite 300
            Gulfport, Mississippi 39501
            Telephone: (228) 679-1130
            Email: wylyj@phelps.com
                   Dru.holland@phelps.com
      Case 1:19-cv-00955-LG-RHW Document 78 Filed 05/14/20 Page 2 of 2




                       Gulfport
      SO ORDERED, at ____________,                    14th day of _________,
                                   Mississippi, this _______        May      2020.


                                        ARTHUR JOHNSTON
                                       _________________________________,
                                       CLERK


                                       By: __________________________________
                                              Deputy Clerk


Order Submitted By:

Todd G. Crawford (MBN 102620)
LUGENBUHL, WHEATON, PECK,
RANKIN & HUBBARD
2501 14th Street, Suite 202
Gulfport, Mississippi 39501
Telephone: (228) 206-0033
Email: tcrawford@lawla.com
       adavis@lawla.com
       mthomas@lawla.com
       dramos@lawla.com
       lscott@lawla.com
Attorneys for Belle Chasse Marine
Transportation, LLC and E.N. Bisso &
Son, Inc.




                                         2
